                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


LOCAL ACCESS, LLC and BLITZ
TELECOM CONSULTING, LLC,

                    Plaintiffs,

v.                                                   Case No: 6:14-cv-399-Orl-40TBS

PEERLESS NETWORK, INC.,

                    Defendant.
                                       /

                                       ORDER

      This cause is before the Court on Appellees' Motion for Appellate Attorney's Fees

(Doc. 418) filed on October 10, 2018, and Appellees’ Amended and Corrected Motion for

Appellate Attorneys’ Fees (Doc. 421) filed on October 10, 2018. The United States

Magistrate Judge has submitted a report recommending that the motion be denied.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed October 17, 2018 (Doc. 422), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     Appellees' Motion for Appellate Attorney's Fees (Doc. 418) and Appellees’

Amended and Corrected Motion for Appellate Attorneys’ Fees (Doc. 421) are DENIED.
      DONE AND ORDERED in Orlando, Florida on November 2, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                     2
